DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants amendments, filed 11/10/2022, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claim 1, cancellation of claims 8-15 and the addition of new claims 16-21.  Claims 1-7 and 16-21 remain pending in the instant application.  In view the amendment to claim 1, the examiner has withdrawn the 35 USC 112b paragraph rejection.
Applicant argues that the iron oxide on Leuschner is completely reduced to pure iron oxide on the surface before cooling and the instant application only partly reduces the iron oxide layer.  The examiner disagrees and notes that Leuschner explicitly discloses that the iron oxide is reduced, but reduced at its surface, i.e. discloses or at least makes obvious embodiments that only the surface is reduced and thus encompasses the presence of iron oxide layer, i.e. maintaining a portion of the iron oxide layer as claimed.  The broadly drafted claims do not require that no reduction occurs at the surface only that “a layer of iron oxide” is maintained.  Absent a limiting claim amendment that the entire layer of iron oxide is maintained and no reduction occurs, the examiner maintains that the prior art reads on the broadly drafted claims.
Applicant argues that one would not combined Leuschner and Sippola, arguing that Sippola teaches a method for non-aging steel strips, which is a totally different steel product.  This arguments is clearly not supported by any more than mere attorney speculation unsupported by factual evidence.  Both references are concerned with hot dipping steel strip and prior to hot dipping in the molten metal cooling the strip.  Applicants have not proffered any factual evidence, other than mere arguments.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20080308191 by Leuschner et al. taken collectively with US Patent 4759807 by Sippola
	Claim 1:  Leuschner discloses a method for manufacturing hot dip galvanized rolled high strength steel product, said method comprising: providing a rolled steel product; heating the rolled steel product in an oxidizing atmosphere and creating a layer of iron oxide on the surface of the rolled steel product (0012); 
	annealing and holding the rolled steel product in a dry, reducing atmosphere and maintaining a layer of iron oxide, created in the heating step, on the surface of the rolled steel product (see 0013, stating iron oxide being reduced at least at its surface and thus encompasses the presence of iron oxide layer, i.e. maintaining a portion of the iron oxide layer as claimed);
	cooling the rolled steel product in a first cooling step to a temperature (0013)
	quenching said rolled steel product, covered with the layer of iron oxide, in a second cooling step by immersing it into a zinc bath containing aluminum (0022) having a temperature; 
	cooling the rolled steel product in a third cooling step to room temperature (0027).
	Leuschner discloses process of cooling and various temperatures; however, fails to explicitly discloses the claimed temperature and time.  However, Sippola also discloses hot dipping steel strip and discloses prior to hot dipping in the molten metal cooling the strip in a first cooling step to a temperature that abuts the range as claimed (see column 4, lines 15-50) and thereafter discloses quenching to cool in a second step at a temperature of the zinc bath, i.e. 460C (column 4, lines 5-10, column 1, lines 15-20 as it relates to the bath temperature, claim 2).  Sippola discloses about 1 second (claim 2) for quenching in zinc bath (overlapping the range as claimed or abuts the claimed range).  Therefore, taking the references collectively, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Leuschner to include the thermal treatment of Sippola because Leuschner discloses using known thermal treatments and Sippola discloses such thermal treatments are known and provide ascertainable benefits, i.e. overaging.
	As for the holding time and temperatures, these are taught by Sippola as a result effective variable, directly affecting the properties of the treatment (see e.g. Figure 4 and accompanying text) and determination of such would have been well within the skill of one ordinary skill in the art at the time of invention through routine experimentation.  
	Ranges as taught by the prior art overlap or abut the claimed range make obvious the claimed range.  A prima facie case of obviousness exists where the claimed ranges and prior art do not overlap but are close enough that one in ordinary skill in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 f.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.  In the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.
	The combination of references makes obvious the claimed first, second and third cooling steps in the order and consecutively as claimed for the reasons set forth above.  Additionally, it is noted that the claimed “steps” are not limited to only the claimed steps as a result of the claims being comprising language, see e.g. claim 4 and 5 which includes additional cooling steps or claim 17 which illustrates that the first cooling step encompasses additional cooling.
	Claim 2:  Leuschner discloses the reducing atmosphere it 2-8% H2 in N-2 and therefore encompasses the claimed range (0031).
	Claim 3:  Sippola discloses a prequench temperature of 600C and such would make obvious the claimed range (585C is close to 600C).  A prima facie case of obviousness exists where the claimed ranges and prior art do not overlap but are close enough that one in ordinary skill in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 f.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  At the very least, as for the holding time and temperatures, these are taught by Sippola as a result effective variable, directly affecting the properties of the treatment (see e.g. Figure 4 and accompanying text) and determination of such would have been well within the skill of one ordinary skill in the art at the time of invention through routine experimentation.  
	Claim 6:  Leuschner discloses a process that comprises a cooling step that includes what can reasonably be considered continuously to room temperature (i.e. a process that comprises a step that include a continuous cooling to room temperature).
	Claim 7:   Leuschner discloses sheet or strip (title).
	Claim 16:  Leuschner discloses the first cooling step as discussed above and a review of the specification illustrates that such a cooling process will necessarily promote stability of the iron oxide that remains on the surface.
	Claim 17:  Leuschner discloses an annealing temperature and cooling to a temperature as claimed and discussed above.  The examiner notes the claims are comprising language (i.e. “include”) and therefore open to any number of processes that fall under the “first cooling step” and as such the prior art would necessarily read on this claim (i.e. anneals to an annealing temperature and then arrives at the claimed temperature).  In other words, the claims fail to foreclose first cooling step to comprise any number of substeps and as such these substeps can include any processes that are not defined by the applicant or the claims.
	Claim 18:  Leuschner discloses the quenching cooling in the second cooling step into a zinc bath with aluminum (see discussion above) and discloses the zinc oxide coating.  While the reference fails to disclose the molten bath will completely reduce the zinc oxide on the surface, the examiner notes that a thorough review of the specification illustrates that this is a natural result of the quenching the steel with partial zinc oxide coating is the complete reduction to zinc in the bath (i.e. there is no disclosure of any additional process steps or other requirements to achieve the claimed results)   As such, the prior art will necessarily read on this claim unless the applicant is performing other process steps or requirements that are neither claimed nor disclosed as required.
	Claim 19:  Leuschner discloses the second cooling step by quenching into a zinc bath with aluminum (see discussion above) and discloses the zinc oxide coating.  While the reference fails to disclose the quenching to permit sufficient iron available for the reaction in the first meter of quenching, the examiner notes that a thorough review of the specification illustrates that this is a natural result of the quenching the steel with partial zinc oxide coating into a zinc/aluminum bath (i.e. there is no disclosure of any additional process steps or other requirements to achieve the claimed results).   As such, the prior art will necessarily read on this claim unless the applicant is performing other process steps or requirements that are neither claimed nor disclosed as required.

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leuschner et al. taken collectively with Sippola and US Patent 4960158 by Yamada et al.
Claim 4:  Leuschner and Sippola discloses all that is taught above and discloses the varying cooling time and temperatures as specifically discussed above.  Additionally, Yamada discloses overaging process discloses the cooling to a temperature of 220 before cooling to room temperature (column 13, lines 60-65) and therefore using this temperature would have been obvious to one of ordinary skill in the art at the time of the invention.  As for the holding times, determination of such would have been obvious through routine experimentation because such would have been obvious in view of the discussion above as it relates to the holding time and its known effect of the cooling and structure.  
Claim 5:  Leuschner and Sippola discloses all that is taught above and discloses the varying cooling time and temperatures as specifically discussed above.  Additionally, Yamada discloses overaging process discloses cooling to 350C, then to 300C then to 260C (Figure 4 and accompanying text) and such are each individually in the first, second and third temperature ranges as claimed and thus meets the claims as drafted. As for the holding times within the range, the prior art discloses the slow cooling which would include a holding time in the range as claimed (see Figures 4 and accompanying text).  Additionally, and at the very least determination of such would have been obvious through routine experimentation because such would have been obvious in view of the discussion above as it relates to the holding time and its known effect of the cooling and steel microstructure.  

Claim 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leuschner et al. taken collectively with Sippola and further with EP 2559782, hereinafter EP 782.
Leuschner et al. taken collectively with Sippola discloses all that is above and discloses annealing and cooling after quenching in the galvanization bath; however, fails to disclose the austenite phase is formed during annealing and the bainite phase or martensite phase forming during cooling after hot-dipping as claimed.  Leuschner discloses steel sheets that includes high strength as a result of inclusions, such as Mn, and the optimization of the sheet properties by annealing and cooling (0001).  However, WO 452, also discloses the hot dipping of steel and discloses the steel sheet inclusions of Mn allow for the formation of the austenitic phase during the annealing process and provides the martensitic phase to be self-tempering during the cooling phase (0026) and discloses benefits for such.  Therefore, taking the references collectively, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Leuschner et al. taken collectively with Sippola to provide the necessary steel inclusions of Mn to provide for the benefit of forming austentite during the annealing and self-tempering martensite during cooling to reap the benefits of improving/controlling the steel properties as such would clearly be desired by one of ordinary skill in the art at the time of the invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID P TUROCY/             Primary Examiner, Art Unit 1718